IN THE COURT OF APPEALS OF IOWA

                                     No. 22-0726
                               Filed October 19, 2022


IN THE INTEREST OF B.G.E.,
Minor Child,

R.E., Mother,
       Petitioner-Appellant,

K.P., Father,
       Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Dubuque County, Thomas J. Straka,

Associate Juvenile Judge.



      A mother appeals the order dismissing her petition to terminate a father’s

parental rights under Iowa Code chapter 600A (2022). AFFIRMED.



      Kenneth P. Nelson of Nelson Law Firm, PLLC, Waterloo, for appellant

mother.

      Matthew W. Boleyn of Boleyn Law, P.C., Dubuque, for appellee father.

      Jen Chase, Waterloo, attorney and guardian ad litem for minor child.



      Considered by Ahlers, P.J., and Badding and Chicchelly, JJ.
                                         2


CHICCHELLY, Judge.

       A mother appeals the order dismissing her petition to terminate a father’s

parental rights under Iowa Code chapter 600A (2022). She contends termination

is appropriate because she showed clear and convincing evidence that the father

abandoned the child under section 600A.8(3)(a) and termination is in the child’s

best interests. We review her claim de novo. See In re B.H.A., 938 N.W.2d 227,

232 (Iowa 2020). Because we agree with the juvenile court that the mother failed

to show the father abandoned the child, we affirm without reaching the question of

the child’s best interests. See In re Q.C., 911 N.W.2d 761, 770–71 (Iowa 2018)

(stating that proceedings under Iowa Code chapter 600A are a two-step process

in which the petitioner must first show the ground for termination by clear and

convincing evidence before the court considers the child’s best interests).

       I. Background Facts and Proceedings.

       The mother and the father dated from March to May 2021. The mother

informed the father she was pregnant that June. Although she expressed interest

in placing the child for adoption, the father objected and stated his willingness to

raise the child.

       At the start of the pregnancy, the father sent the mother messages asking

after her and seeking information about medical appointments.          The mother

responded sporadically at first before stopping altogether.      From the lack of

response, the father understood the mother did not want continued contact. Their

last correspondence was in late August or early September. Around that time, the

father filed a declaration of paternity with the Iowa’s paternity registry. See Iowa

Code § 144.12A (establishing a registry that allows putative fathers to claim
                                           3


possible paternity of a child before the child’s birth and no later than the date of the

filing of a petition to terminate parental rights); see also id. § 600A.6(1) (stating

those who file a declaration of paternity have a right to notice and an opportunity

to be heard in termination proceedings brought under chapter 600A).

       The child was born in January 2022 and placed with prospective adoptive

parents. Two days later, the mother petitioned to terminate parental rights. The

father learned of the child’s birth more than one week later, and he received notice

of the termination proceedings around the same time.

       In February, the paternal grandmother emailed the mother’s lawyer on the

father’s behalf, reiterating the father’s opposition to adoption and seeking visitation

between the father and the child during the termination proceedings. In March, the

father attempted to get information about the child’s prospective adoptive

placement but received no response. That same month, the father had a DNA test

that later confirmed his paternity.

       The termination hearing was held at the start of April. After the hearing, the

juvenile court dismissed the mother’s termination petition. The court found the

mother failed to show by clear and convincing evidence that the father abandoned

the child. As a result, it did not consider whether termination was in the child’s best

interests. The mother appeals, arguing the father’s abandonment of the child and

the child’s best interests require termination of the father’s parental rights.

       II. Abandonment.

       The court may terminate parental rights of a parent who abandons a child.

Id. § 600A.8(3). There is evidence of abandonment when a person “mak[es] no

provision or mak[es] only a marginal effort to provide for the support of the child or
                                          4


to communicate with the child” while having the ability to do so. Id. § 600A.2(20).

A parent abandons a child less than six months old by failing to (1) show a

willingness to assume the child’s custody of the child, (2) act promptly to establish

a parent-child relationship, and (3) show commitment to the child through action.

See id. § 600A.8(3)(a)(1). The court may consider the following in determining

whether a parent has abandoned a child:

              (a) The fitness and ability of the parent in personally assuming
       custody of the child, including a personal and financial commitment
       which is timely demonstrated.
              (b) Whether efforts made by the parent in personally
       assuming custody of the child are substantial enough to evince a
       settled purpose to personally assume all parental duties.
              (c) With regard to a putative father, whether the putative father
       publicly acknowledged paternity or held himself out to be the father
       of the child during the six continuing months immediately prior to the
       termination proceeding.
              (d) With regard to a putative father, whether the putative
       father paid a fair and reasonable sum, in accordance with the
       putative father’s means, for medical, hospital, and nursing expenses
       incurred in connection with the mother’s pregnancy or with the birth
       of the child, or whether the putative father demonstrated emotional
       support as evidenced by the putative father’s conduct toward the
       mother.
              (e) Any measures taken by the parent to establish legal
       responsibility for the child.
              (f) Any other factors evincing a commitment to the child.

Id. § 600A.8(3)(a)(2). A parent’s subjective intent is immaterial and does not

preclude a finding of abandonment. See id. § 600A.8(3)(c).

       The juvenile court found the father’s actions precluded a finding he

abandoned the child:

              The child was less than three months of age at the time of the
       termination hearing. Based upon [the father]’s stated position from
       the moment he learned of [the mother]’s pregnancy (that he never
       wavered from) that he objected to adoption and requested placement
       of the child, and given his efforts to inquire about [the mother] during
       her pregnancy, request to attend hospital appointments, request
                                          5


       information regarding appointments/ultrasounds, register with the
       paternity registry, comply with DNA testing, and requesting contact
       with child, the court is unable to find the petitioner has established by
       clear and convincing proof that [the father] has abandoned the child
       as contemplated by section 600A.8(3)(a).

The court acknowledged that the father stopped trying to communicate with the

mother during the pregnancy. But the court found it was reasonable for the father

to do so because the mother “made it clear she wanted no further communication

with him” and the father “did not want to engage in any conduct that could be

perceived as harassing.” It found the father’s response was reasonable: “[The

father] was aware there was a court hearing fast approaching which would allow

him the opportunity to express his position. The court does not believe it should

be held against [the father] that he chose to respect [the mother]’s privacy wishes.”

It also noted the mother’s role in the lack of communication:

               [The mother] testified that she stopped responding to [the
       father] as it was not her responsibility to keep him informed and there
       were other means for him to inquire about his child, such as through
       her family members. The court does not believe it was reasonable
       or necessary for [the father] to seek out other family members to
       obtain basic information regarding his child.

       The record supports the juvenile court’s finding that the father acted

reasonably when he stopped contacting the mother during the pregnancy, and we

defer to the credibility finding implicit in that determination. See Iowa R. App.

P 6.904(3)(g) (stating that the appellate court is not bound by the district court’s

factual findings but gives them weight, especially those involving witness

credibility); see also, e.g., In re M.T., No. 20-1219, 2021 WL 210950, at *2 n.3

(Iowa Ct. App. Jan. 21, 2021) (deferring to the juvenile court’s implicit finding on

witness credibility); In re J.D., No. 17-0862, 2017 WL 4050966, at *3 (Iowa Ct. App.
                                           6


Sept. 13, 2017) (“[T]though there are no express credibility findings in the

termination-of-parental-rights order, it is implicit the court, as the trier of fact, did

not find the parents to be credible.”). The mother’s testimony made clear that she

did not want contact with the father during the pregnancy.1 She explained that in

her last message exchange with the father, she told him what little information she

received during an ultrasound:

       [H]e was bombarding me with questions. Why this? Why that? And
       asking me for the info that I don’t know. And I said, I can’t, so I just
       stopped. I stopped responding to him and stopped answering his
       messages, and was later informed that it’s not my responsibility to
       keep him informed. If he wanted to know stuff, there are ways he
       can find out.
              Q. So he was sending messages again via Facebook
       Messenger? A. Yes.
              Q. And did you see what the text was on those, or do you have
       to open them up? A. Most of them I could see just by kind of pre-
       reading it. My phone gives me notifications and half the message. I
       could scroll down, if it’s a five-line message, I can see the whole
       message without having to open it up. Most of his things were the
       same. How are you doing? That sort of thing. So I just, you know
       what? I don’t have time for this. I’ve got enough going on, trying to
       take care of myself, trying to focus on keeping a job, while pregnant.
       My home life was going—my phone was going crazy, so I said, I’ll
       just take care of it later, and I never answered his messages after
       that.

       The father understood that the mother wanted no further contact.              He

explained that he “didn’t want to intervene in her wanting to be left alone,” nor did

he want to push or stress her. The father was also concerned that the mother

could report him to the police if he kept messaging her or showed up at her home:


1 The father also asked to attend appointments with the mother, but the mother
testified “there were a lot of restrictions” on who was able to attend those visits
because of the COVID-19 pandemic. The mother admits she brought her sister
with her to two ultrasound appointments, the only ones she could bring someone
with her. She testified, “Had I been able to bring in more people, I gladly would
have had [the father] there, but the doctor’s office did not allow that.”
                                           7


“I didn’t want to push any farther to make the situation worse. I figured that if I was

never going to get anywhere, then the best thing would be just to wait until the

baby was born.”     But although the father stopped contacting the mother, he

preserved his rights by filing a declaration of paternity with the paternity registry.

       Once the child was born in January 2022, the father’s actions were limited

by the speed of the termination proceedings. The mother petitioned to terminate

parental rights two days after the child was born. Although the father was not yet

aware of the child’s birth, the child was already placed with prospective adoptive

parents, who the father never received any information about.2

       Still, the father showed an intent to personally assume custody of the child

once he learned of the child’s birth. At around the same time, the father received

notice of the termination proceedings, with a scheduled hearing less than a month

away. The father acted swiftly in applying for court-appointed counsel. The court

denied the application on February 1,3 and the father answered pro se two days

later, contesting the petition. The father then contacted the guardian ad litem and

set up a meeting with her. At that meeting, the father asked about seeing the child



2 The mother faults the father for not asking for information about the prospective
adoptive parents or the child. This argument recalls the mother’s testimony that
she was not responsible for keeping the father informed about the child because
he could find things out from other family if he wanted to know. The juvenile court
found her approach was not reasonable or necessary, and we agree. The
mother’s refusal to provide the father information impeded his relationship with the
child. See In re B.G.S., No. 03-1272, 2004 WL 359528, at *2 (Iowa Ct. App.
Feb. 27, 2004) (per curiam) (noting the statute recognizes “there may be
circumstances in which a parent seeks to prevent the other parent from
establishing a parent-child relationship by including the phrase, ‘while being able
to do so’” in the definition of “to abandon a minor child” set out in Iowa Code
section 600A.2(20)).
3 The court granted a second application for court-appointed counsel on March 1.
                                         8


and was told to contact the mother’s attorney, which the father did through his

mother the same day. At the February 24 hearing, the father was told he had to

show paternity with DNA testing before visiting the child. The father responded by

scheduling the DNA test the next day. The test result was returned the day before

the termination hearing, preventing visitation. The father concedes he did not

provide financial support during the pregnancy or after the child’s birth, though his

means of doing so before February appears limited. But the father testified that

he has purchased items needed to care for the child, like a crib, clothing, a car

seat, and a baby carrier.

       The burden of showing the father abandoned the child falls on the mother.

Because the evidence fails to meet that burden, we affirm the order dismissing the

termination petition.

       AFFIRMED.